ORDER

PER CURIAM.
Plaintiffs Dent Wizard International Corporation (“DWI”) and The Dent Wizard of St. Louis (“DWSL”) appeal from a judgment in favor of Defendants John Purieelli and Christopher Glandt in a court-tried action for breach of a contractual covenant not to compete. Defendants cross-appeal from that portion of the judgment requiring each party to pay their own attorney fees.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).